                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA             )
ex rel. JOLIE JOHNSON, et al.,       )
                                     )
     Relators,                       )
                                     )
v.                                   )          CV416-290
                                     )
BETHANY HOSPICE AND                  )
PALLIATIVE CARE OF COASTAL           )
GEORGIA, LLC, et al.,                )
                                     )
     Defendants.                     )

                                   ORDER

     Defendants having informed the Court of the resolution of

relators’ retaliation claim (doc. 112), the Clerk is DIRECTED to

TERMINATE defendants’ motion to transfer the case to the Statesboro

Division (doc. 99).

     SO ORDERED, this            3rd day of July, 2019.
